Rothrock, Oh. J.
The cause is submitted to us upon a transcript of the record in the court below, without abstract or argument. The evidence which was introduced on the trial is not incorporated into the transcript. We have carefully examined the instructions to the jury, and think that they contain no error.
One of the grounds of the motion for a new trial, is, that one of the jurors who tried the case was under the influence of intoxicating liquors, and in the company of drunken men, after the jury was impaneled, and before the verdict. Aflj davits to this effect were filed in support of the motion from *561wbicb it appears that the juror was intoxicated on a certain evening after the adjournment of the court, and before the evidence in the case had all been introduced. It does not appear, however, that the juror was under the influence oi intoxicating liquors in any degree when engaged- in the performance of his duty as a juror, during the introduction of the evidence, or during the arguments of counsel, or while deliberating upon the verdict.
Under the circumstances, and in the absence of a showing of prejudice, we cannot say that the court erred in overruling the motion for a new trial on this ground. State v. Bruce, 48 Iowa, 530.
Affirmed.